Citation Nr: 1537879	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  09-27 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to July 21, 2014.  

2.  Entitlement to an initial rating in excess of 30 percent for PTSD since July 21, 2014.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that implemented the Board's July 2007 decision that granted service connection for PTSD, and assigned an initial noncompensable disability rating effective from August 27, 2001.  The claims file is now in the jurisdiction of the Albuquerque, New Mexico RO.  

The Veteran testified before the undersigned Veterans Law Judge in a March 2012 Travel Board hearing; a transcript of the hearing is associated with the claims file.  

In March 2013, the Board granted an increased 10 percent rating throughout the appeal period for the Veteran's service-connected PTSD.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, the Court vacated the March 2013 Board decision to the extent it denied a rating in excess of 10 percent for the Veteran's service-connected PTSD, and remanded the matter to the Board for further action consistent with a Joint Motion for Remand (Joint Motion).  In April 2014, the Board remanded the matter for further development.  

In a November 2014 rating decision, the RO granted an increased 30 percent rating for the Veteran's service-connected PTSD, effective July 21, 2014.  As higher ratings are still possible, the claim remains in appellate status pursuant to AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, Board has characterized the issues on the title page to reflect this development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2015 correspondence, the Veteran's representative reported that the Veteran's PTSD symptoms included panic attacks, disturbances of motivation and mood, and lacking enjoyment being around others, which were not acknowledged in the most recent VA examination in July 2014.  It appears the Veteran's representative contends that the Veteran's symptomatology has worsened since the most recent VA examination, or at least is more severe than presented in the July 2014 VA examination report.  Given that, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Thus, this claim will be remanded to accomplish that.  

The Board notes that its April 2014 remand instructions included associating with the claims file Albuquerque Vet Center treatment records since August 2001, and any additional VA treatment records not of record, as well as any additional pertinent records identified during the course of the remand.  Requests for Albuquerque Vet Center treatment records were requested in October and November 2014.  In November 2014, the Albuquerque Vet Center indicated that it had no record of the Veteran at the Vet Center.  Hence, further development for such records appears futile.  However, in June 2014, the Veteran submitted a VA 21-4142 indicating treatment at the Lovelace Medical Center from August 1993 to August 2001.  Requests for records were sent in October and November 2014; the November 2014 letter was returned undeliverable.  Accordingly, treatment records from the Lovelace Medical Center remain outstanding, but since the claim is being remanded for other purposes, another effort should be made to obtain these documents.  


Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any additional VA treatment records dated since April 2015, and any outstanding private treatment records pertaining to the Veteran's PTSD.  In this regard, another effort should be made to obtain copies of the records of the Veteran's treatment at the Lovelace Medical Center from August 1993 to August 2001.  If such records cannot be obtained or if no such records exist, the RO should document that, and the Veteran should be notified accordingly.  

2. After the above development has been completed, schedule the Veteran for an examination to determine the nature, extent, and severity of his PTSD.  The claims file should be made available to and reviewed by the examiner, and all indicated tests and studies should be conducted.  The examiner should set forth a complete rationale for all findings and conclusions.  

3. Then readjudicate the matters remaining on appeal. If the benefits sought on appeal are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




